Filed 11/16/22 P. v. Saldana CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO



 THE PEOPLE,
           Plaintiff and Respondent,
 v.
                                                                        A164812
 FERNANDO SALDANA,
           Defendant and Appellant.                                     (Solano County
                                                                        Superior Court No. FCR353418)



         After Fernando Saldana pleaded no contest to felony domestic assault
and misdemeanor child endangerment, he was placed on probation subject to
a number of terms, including a warrantless search and seizure condition.
The probation department did not recommend an electronics search
condition, nor did the trial court impose it at the time of sentencing.
Nonetheless, on appeal, Saldana argues that the search and seizure condition
is improper because it neither includes nor excludes electronic devices. He
asks this court to modify his order of probation by “excluding his electronic
devices from warrantless search or seizure” or to remand the matter for
reconsideration. The Attorney General takes the position that this issue is
moot, because the court never included Saldana’s electronic devices in the
search condition in the first place. Saldana has not filed a reply brief.



                                                               1
Because we conclude that the trial court did not impose an electronics search
condition and there is no showing of anything improper in the order of
probation, we will affirm the order.
            FACTUAL AND PROCEDURAL BACKGROUND
      We draw our very brief description of the facts from the probation
department’s summary of a City of Vacaville police report. Shortly before
6:00 p.m. on July 9, 2020 a police officer responded to a report of a family
altercation. The officer found C.G., Saldana’s wife of six years. She reported
that she and Saldana had two children, then ages 5 and 3, and that she had a
10-year-old child from a previous relationship. C.G. described her marriage
to Saldana as difficult, and said Saldana was on “one of his rampages.” C.G.
also disclosed previously unreported incidents of domestic violence and child
abuse, including an incident on December 30, 2019 that she had documented
with time-stamped photographs after the incident.
      C.G. reported that what began on December 30, 2019 as a verbal
altercation between her and Saldana escalated after Saldana threw food at
her. When she told him to clean it up, Saldana grabbed her by the throat and
dragged her six to 10 feet, lifted her off the ground by the throat, and held
her against the wall. C.G. described being strangled, having difficulty
breathing, and becoming dizzy and faint. C.G. told the officer that Saldana
would have continued but one of their children intervened and kicked
Saldana “in the balls.” She said that this made Saldana upset, so he lowered
her and tossed her onto the floor; she landed on her back and her head hit the
floor. Both of their children were present and witnessed the domestic
violence; they were screaming and crying. One of the children tried to
intervene with Saldana to be nice to C.G., but the child returned to C.G.




                                       2
crying and appeared to have scratches above his left ear that he attributed to
Saldana.
      The police officer reviewed the photographs taken after the December
30, 2019 incident and saw redness on C.G.’s throat and scratches on one of
the children.
      Saldana was charged by complaint with inflicting corporal injury upon
C.G. resulting in a traumatic condition (Pen. Code1, § 273.5, subd. (a)—counts
1 and 4); assault likely to produce great bodily injury upon C.G. (§ 245, subd.
(a)(4)—count 2); and child endangerment (§ 273a, subd. (b)—count 3). All but
count 3 were felonies.
      As part of a negotiated disposition, Saldana pleaded no contest to
counts 1 and 3 (both based on the December 30, 2019 incident), and the
remaining counts were dismissed.
      In advance of sentencing Saldana submitted proof that he had
relinquished ownership and possession of 15 firearms, as required by section
29810.
      On March 11, 2022, the trial court suspended imposition of sentence
and granted Saldana probation for three years, with terms and conditions
including that he complete a 52-week domestic batterer’s treatment program
and a child abuse counseling program. As a condition of probation, the trial
court also imposed a standard warrantless search and seizure condition, with
terms identical to those recommended in the probation office presentence
report.




      1   All statutory references are to the Penal Code.

                                         3
      At the sentencing hearing, Saldana’s counsel acknowledged that his
client owned firearms, which he had relinquished,2 but asked that the search
condition not be imposed because there was no evidence Saldana had used
the firearms “in the nature of these offenses” and without a “nexus, that term
of probation would be inappropriate.” The trial court stated that there was a
“nexus” and that there was “sufficient information in the record to support
the order.” No mention was made by the court or Saldana’s counsel of an
electronics search condition, nor is there any indication in the record it was
imposed. To the contrary: In the probation office presentence report, which
the trial court had read and considered before sentencing, the probation
officer recommended a standard warrantless search condition, and did not
check the applicable box that would have recommended that such term
“includes search and seizure of any electronic devices [defendant]
owns/possesses/has access to, and provide passwords.”
      This appeal followed.
                                DISCUSSION
      When a defendant accepts probation rather than incarceration, the
sentencing court is accorded authority under state law to impose conditions of
probation that are “fitting and proper . . . for the reformation and
rehabilitation of the probationer.” (§ 1203.1, subd. (j).) To that end, our
Supreme Court has recognized that the sentencing court has “ ‘broad
discretion to impose conditions to foster rehabilitation and to protect public




      2 As a person who had been convicted of a felony (§ 273.5), Saldana was
prohibited by section 29800 from owning, purchasing, receiving or possessing
a firearm, and was required to relinquish firearms and any ammunition in
the manner required under section 29810, subdivision (a)(1).

                                        4
safety pursuant to Penal Code section 1203.1.’ ” (People v. Moran (2016) 1
Cal.5th 398, 402-403) (Moran).)
      The trial court’s authority is broad, but not unfettered. In People v.
Lent (1975) 15 Cal.3d 481 (Lent), our Supreme Court stated the criteria for
assessing the validity of a probation condition: Upon review, “[a] condition of
probation will not be held invalid unless it ‘(1) has no relationship to the
crime of which the offender was convicted, (2) relates to conduct which is not
in itself criminal, and (3) requires or forbids conduct which is not reasonably
related to future criminality[.]’ ” (Id. at p. 486.) “Conversely, a condition of
probation which requires or forbids conduct which is not itself criminal is
valid if that conduct is reasonably related to the crime of which the defendant
was convicted or to future criminality.” (Ibid.)
      In Ricardo P., our Supreme Court clarified that the requirement that a
probation condition be reasonably related to future criminality “contemplates
a degree of proportionality between the burden imposed by a probation
condition and the legitimate interests served by the condition.” (In re
Ricardo P. (2019) 7 Cal.5th 1113, 1122 (Ricardo P.).)
      We review a trial court’s imposition of a condition of probation for
abuse of discretion. (Moran, supra, 1 Cal.5th at p. 403.)
      In the introduction to his brief on appeal, appellant states that the trial
court “erred in imposing a condition of probation that required appellant’s
submission to unlimited search and seizure of his person and property,
including his electronic devices.” (Emphasis added.) But in the conclusion to
his brief on appeal, he reframes the facts, and describes the “case at bar” as
“involv[ing] a standard search-and-seizure probation condition, which
unreasonably burdens appellant’s privacy interests insofar as it neither
explicitly includes or excludes his electronic devices.” (Emphasis added.) The



                                        5
relief he seeks on appeal is to “ask[] this court to modify his order of
probation by excluding his electronic devices from warrantless search and
seizure, or to remand the matter to the trial court for reconsideration
consistent with section 1546.1, subdivision (c).” (Emphasis added.) After the
Attorney General filed its respondent’s brief stating that the trial court “did
not include an electronics search condition in appellant’s conditions of
probation,” and that any claim that such a condition of probation was
unreasonable is moot, appellant did not file a reply.
      From Saldana’s opening brief (and his non-response to the Attorney
General’s brief), we understand that Saldana is no longer challenging the
imposition of a standard search-and-seizure probation condition, to which he
briefly and unsuccessfully objected in the trial court. His point on appeal is
that the trial court “fail[ed] to exclude appellant’s electronic devices” from the
search condition, or, put another way, failed to “insulate appellant’s
electronic devices from warrantless search and seizure” and that this makes
the search condition somehow invalid under Lent.3
      It is apparent from the record that the trial court did not impose an
electronics search condition. We see no need to undertake a Lent analysis
analyzing a condition that was not imposed. Nor do we see how the trial


      3 To the extent that Saldana does challenge the imposition of a
standard search-and-seizure probation condition, we readily find that the
challenge has no merit. Having been convicted of felony domestic violence,
Saldana was prohibited from owning or having in his possession, custody or
control any firearms or ammunition. Given that shortly before sentencing he
relinquished 15 firearms pursuant to section 29810, a standard warrantless
search condition is not an unreasonable way to ensure that he obeys all laws
and complies with the terms of his probation, thus curtailing future criminal
conduct. Nor can it be said that the burden on Saldana’s privacy from a
general search condition here is “substantially greater . . . than the
circumstances warrant.” (Ricardo P., supra, 7 Cal.5th at p. 1128.)

                                        6
court’s asserted “failure to exclude appellant’s electronic devices from the
search and seizure condition of probation” constitutes an abuse of discretion,
when the trial court did not impose the term.
      Finally, we are unpersuaded by Saldana’s argument that In re I.V.
(2017) 11 Cal.App.5th 249 requires us to construe the trial court’s imposition
of a general search condition as including electronic devices when it says
nothing of the sort, or to take any further action. There a juvenile made a
facial constitutional challenge (raised for the first time on appeal) that a
search condition was unconstitutionally vague as to whether it encompassed
electronic data. The Court of Appeal rejected the challenge, noting that
search conditions like the one imposed on I.V. were routine, there was
nothing in the record to suggest that the juvenile court meant to authorize
search of electronic data, and giving the search condition its “reasonable and
practical construction,” it only extended to tangible property. (Id. at p. 262.)


                                DISPOSITION
      The challenged order is affirmed.




                                        7
                                 _________________________
                                 Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




A164812, People v. Saldana




                             8